


Exhibit 10.2(p)
Schedule A
Notice of Performance Stock Unit Grant
Participant:
[●]
Company:
Anthem, Inc.
Notice:
You have been granted the following award of performance stock units of common
stock of the Company in accordance with the terms of the Plan and the attached
Performance Stock Unit Agreement.
Plan:
Anthem Incentive Compensation Plan
Grant:
Grant Date: [●]
Number of Performance Stock Units: [●]
Performance Period:
The period beginning on the Grant Date and ending on the Vesting Date is the
Performance Period. Subject to achievement of the performance measures described
below, the number of your Performance Stock Units listed in the “Shares” column,
and any related Dividend Equivalents shall vest on the date listed in the
“Vesting Date” column. Achievement of the performance measures described below
may increase or decrease the total number of Performance Stock Units covered by
the Grant and any related Dividend Equivalents that vest on the Vesting Date.
 
Shares
Vesting Date
 
 
 
 
 
Achievement of the following performance measures must be approved by the
Compensation Committee of the Board of Directors of Anthem, Inc. For the
Cumulative Earnings Per Share performance measure, you will earn between 0% and
200% (share amounts will be interpolated) of three-fourths of the number of
Performance Stock Units originally covered by the Grant. For the Cumulative
Operating Revenue performance measure, you will earn between 0% and 200% of
one-fourth of the number of Performance Stock Units originally covered by the
Grant. The total number of Performance Stock Units, as adjusted for achievement
of the performance measures, will vest on the date listed in the Vesting Date
column above. If achievement of any performance measure results in a number of
shares awarded that is more or less than 100%, then the number of Dividend
Equivalents payable upon the Vesting Date shall be adjusted accordingly.
 
Cumulative Adjusted Earnings Per Share (2015-2017)


$31.38


$32.47


$33.52


 
Percent of Shares Vesting


0%


100%


200%


 
 
 
 
 
 
Cumulative Operating Revenue (2015-2017)


$240.3B


$249.0B


$257.7B


 
Percent of Shares Vesting
0%

100%

200%


1
Annotated Performance Stock Unit Award Agreement – 2015

--------------------------------------------------------------------------------




 
In the event that a Change of Control (as defined in the Plan) occurs before
your Termination, your Performance Stock Unit Grant will remain subject to the
terms of this Agreement, unless the successor company does not assume the
Performance Stock Unit Grant. If the successor company does not assume the
Performance Stock Unit Grant, then the Performance Stock Units shall immediately
vest upon a Change of Control and the Shares covered by the award shall be
immediately delivered upon the Change of Control, provided that in the event
that the Performance Stock Units are deferred compensation within the meaning of
Code Section 409A, such Stock Units shall only be delivered upon the Change of
Control if such Change of Control is a “change in control event” within the
meaning of Code Section 409A and the delivery is made in accordance with
Treasury Regulation 1-409A-3(j)(ix).
Rejection:
If you do not want to accept your Performance Stock Units, please return this
Agreement, executed by you on the last page of this Agreement, at any time
within sixty (60) days after the Grant Date to Anthem, Inc., 120 Monument
Circle, Indianapolis, Indiana 46204, Attention: Stock Administration. Do not
return a signed copy of this Agreement if you accept your Performance Stock
Units.  If you do not return a signed copy of this Agreement within sixty (60)
days after the Grant Date, you will have accepted your Performance Stock Units
and agreed to the terms and conditions set forth in this Agreement and the terms
and conditions of the Plan.






2
Annotated Performance Stock Unit Award Agreement – 2015

--------------------------------------------------------------------------------




Performance Stock Unit Award Agreement
This Performance Stock Unit Award Agreement (this “Agreement”) dated as of the
Grant Date (the “Grant Date”) set forth in the Notice of Performance Stock Unit
Grant attached as Schedule A hereto (the “Grant Notice”) is made between Anthem,
Inc. (the “Company”) and the Participant set forth in the Grant Notice. The
Grant Notice is included in and made part of this Agreement.
1.Performance Period. The Performance Period with respect to the Performance
Stock Units shall be as set forth in the Grant Notice (the “Performance
Period”). The Participant acknowledges that the Performance Stock Units may not
be sold, transferred, pledged, assigned, encumbered, alienated, hypothecated or
otherwise disposed of (whether voluntary or involuntary or by operation of law
by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy)). Upon the completion of the applicable
portion of the Performance Period and subject to the performance measure
described in the attached Grant Notice, the restrictions set forth in this
Agreement with respect to the Performance Stock Units theretofore subject to
such completed Performance Period shall lapse and the Shares covered by the
related portion of the award shall be immediately delivered, except as may be
provided in accordance with Section 10 hereof.
2.    Ownership. Upon expiration of the applicable portion of the Performance
Period and subject to the performance measure described in the attached Grant
Notice, the Company shall transfer the Shares covered by the related portion of
the award to the Participant’s account with the Company’s captive broker.
3.    Termination.
(a)    Retirement. If the Participant’s Termination is due to Retirement (for
purposes of this Agreement, defined as the Participant’s Termination after
attaining age fifty-five (55) with at least ten (10) completed years of service)
or after attaining age sixty-five (65)1, the restrictions upon the Performance
Stock Units shall continue to lapse throughout the Performance Period and the
shares covered by the related portion of the award shall continue to be
delivered upon the applicable Vesting Date; provided, however, that if the
Participant’s Termination due to Retirement is during the calendar year of the
Grant Date, the Performance Stock Units shall be forfeited on a pro-rata basis,
measured by the number of completed full months in that calendar year during
which the Participant was employed by the Company or an Affiliate (e.g., if the
Participant’s Retirement occurs in September, 33.3% (or 4/12) of the Performance
Stock Units will be forfeited), and the Performance Period on the non-forfeited
portion of the Performance Stock Units shall continue to lapse throughout the
Performance Period, subject to the performance measure described in the attached
Grant Notice.2 
(b)    Death and Disability. If the Participant’s Termination is due to death or
Disability (for purposes of this Agreement, as defined in the applicable Anthem
Long-Term Disability Plan), then the Performance Period shall immediately lapse,
causing any restrictions which would otherwise remain on the Performance Stock
Units to immediately lapse, and the Shares covered by the award shall be
immediately delivered.
(c)    Without Cause One Year or More After the Grant Date. If the Participant’s
Termination is by the Company or an Affiliate without Cause3 (for purposes of
this Agreement, defined as a violation of “conduct” as such term is defined in
the Anthem HR Corrective Action Policy and if the Participant participates in
the Anthem, Inc. Executive Agreement Plan (the "Agreement Plan"), the Key
Associate Agreement, or the Key Sales Associate Agreement also as defined in
that plan or agreement) and the termination occurs one year or more after the
Grant Date, then the Performance Period shall revert from a three year period to
either a one year or two year period based on the Participant’s termination date
and a prorated number of Performance Stock Units shall immediately vest as
described in this subsection of this Agreement. If the Participant’s Termination
occurs at least one year and no more than two years after the Grant Date, then
two-thirds of the Performance Stock Units shall be forfeited and between 0% and
200% of one-third of the Performance Stock Units shall vest based on the results
of year one of the Performance Period. If the Participant’s Termination occurs
at least two years and no more than three years after the Grant Date,
 
 
 
1
For performance stock unit awards to Joseph R. Swedish, Retirement is defined as
attaining age sixty-five pursuant to his February 6, 2013 Offer Letter.


2
This retirement provision is deleted in non-annual retention grants.


3
For awards to Joseph R. Swedish, Cause is also defined in his February 6, 2013
Offer Letter and this section contains the applicable reference to his Offer
Letter.


3
Annotated Performance Stock Unit Award Agreement – 2015

--------------------------------------------------------------------------------








then one-third of the Performance Stock Units shall be forfeited and between 0%
and 200% of two-thirds of the Performance Stock Units shall vest based on the
cumulative results of the first two years of the Performance Period.
(d)    Other Terminations.4 Unless Section 3(d) is applicable, if the
Participant’s Termination is by the Company or an Affiliate or by the
Participant for any reason other than death, Disability, Retirement or without
Cause one year or more after the Grant Date, then all Performance Stock Units
for which the Performance Period had not lapsed prior to the date of such
Termination shall be immediately forfeited.
(e)    Termination after Change in Control. If after a Change in Control the
Participant’s Termination is (i) by the Company or an Affiliate without Cause or
(ii), if the Participant participates in the Agreement Plan, by the Participant
for Good Reason (as defined in the Agreement Plan), then there shall be paid out
in cash to the Participant within 30 days following termination of employment
the value of the Performance Stock Units to which the Participant would have
been entitled if performance achieved 100% of the target performance measures as
described in the attached Grant Notice. Notwithstanding any provision of this
Agreement to the contrary, in the event that the Participant becomes entitled to
vest in Performance Stock Units under any provision of this Section 3 by reason
of any Termination and such Termination occurs within the two year period
following a Change in Control that is a “change in control event” within the
meaning of Code Section 409A, the Participant’s Performance Stock Units shall be
paid to the Participant immediately upon such Termination.5 
(f)    Clawback Provision. Notwithstanding any other provisions of this
Agreement to the contrary, in the event that the Participant is a non-executive
participant in the Agreement Plan, is an Executive (as defined by the Company)
at the time of the Participant’s Termination, regardless of whether the
Executive is then a participant in such Agreement Plan, the Performance Stock
Units shall be forfeited if the Participant breaches any provision of Section
3.6 or 3.10 of the Agreement Plan, in which case the Participant shall be
subject to the “Return of Consideration” provision contained in Section 3.7 of
the Agreement Plan.
4.    Transferability of the Performance Stock Units. The Participant shall have
the right to appoint any individual or legal entity in writing, on a Designation
of Beneficiary form, as his/her beneficiary to receive any Shares (to the extent
not previously terminated or forfeited) under this Agreement upon the
Participant’s death. Such designation under this Agreement may be revoked by the
Participant at any time and a new beneficiary may be appointed by the
Participant by execution and submission to the Company, or its designee, of a
revised Designation of Beneficiary form to this Agreement. In order to be
effective, a designation of beneficiary must be completed by the Participant on
the Designation of Beneficiary form and received by the Company, or its
designee, prior to the date of the Participant’s death. If the Participant dies
without such designation, the Performance Stock Units will become part of the
Participant’s estate.
5.    Dividend Equivalents. In the event the Company declares a dividend on
Shares (as defined in the Plan), for each unvested Performance Stock Unit on the
dividend payment date, the Participant shall be credited with a Dividend
Equivalent, payable in cash, with a value equal to the value of the declared
dividend. The Dividend Equivalents shall be subject to the same restrictions as
the unvested Performance Stock Units to which they relate. No interest or other
earnings shall be credited on the Dividend Equivalents, provided that additional
Dividend Equivalents may be awarded or forfeited in the same proportion as the
number of Performance Stock Units determined to be awarded or forfeited based on
the achievement of the performance measures. Subject to continued employment
with the Company and Affiliates and, as applicable, achievement of performance
measures, the restrictions with respect to the Dividend Equivalents shall lapse
at the same time and in the same proportion as the initial award of Performance
Stock Units. No additional Dividend Equivalents shall be accrued for the benefit
of the Participant with respect to record dates occurring prior to, or with
respect to record dates occurring on or after the date, if any, on which the
 
 
 
4
For performance stock unit awards to Joseph R. Swedish, this section is labeled
Without Cause within One Year of the Grant Date, for Good Reason and Other
Terminations and contains the applicable references to his February 6, 2013
Offer Letter.




5
For awards to Joseph R. Swedish, Cause is also defined in his February 6, 2013
Offer Letter and this section contains the applicable reference to his Offer
Letter.






4
Annotated Performance Stock Unit Award Agreement – 2015

--------------------------------------------------------------------------------






Participant has forfeited the Performance Stock Units or any Performance Stock
Units have been settled. For any specified employee, any Dividend Equivalents
subject to Code Section 409A and payable upon a termination of employment shall
be subject to a six month delay. The Dividend Equivalents shall be subject to
all such other provisions set forth herein, and may be used to satisfy any or
all obligations for the payment of any tax attributable to the Dividend
Equivalents and/or Performance Stock Units.
6.    Taxes and Withholdings. Upon the expiration of the applicable portion of
the Performance Period (and delivery of the underlying Shares), or as of which
the value of any Performance Stock Units first becomes includible in the
Participant’s gross income for income tax purposes, the Participant shall
satisfy all obligations for the payment of any tax attributable to the
Performance Stock Units. The Participant shall notify the Company if the
Participant wishes to pay the Company in cash, check or with shares of Anthem
common stock already owned for the satisfaction of any taxes of any kind
required by law to be withheld with respect to such Performance Stock Units. Any
such election made by the Participant must be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations that the Compensation Committee of the Board of Directors of the
Company (“Committee”), in its sole discretion deems appropriate. If the
Participant does not notify the Company in writing at least 14 days prior to the
applicable lapse of the Performance Period, the Committee is authorized to take
any such other action as may be necessary or appropriate, as determined by the
Committee, to satisfy all obligations for the payment of such taxes. Such other
actions may include withholding the required amounts from other compensation
payable to the Participant, a sell-to-cover transaction or such other method
determined by the Committee, in its discretion.
7.    No Rights as a Shareholder. The Participant shall have no rights of a
shareholder (including, without limitation, dividend and voting rights) with
respect to the Performance Stock Units, for record dates occurring on or after
the Grant Date and prior to the date any such Performance Stock Units vest in
accordance with this Agreement.
8.    No Right to Continued Employment. Neither the Performance Stock Units nor
any terms contained in this Agreement shall confer upon the Participant any
express or implied right to be retained in the employment or service of the
Company or any Affiliate for any period, nor restrict in any way the right of
the Company, which right is hereby expressly reserved, to terminate the
Participant’s employment or service at any time for any reason. The Participant
acknowledges and agrees that any right to have restrictions on the Performance
Stock Units lapse is earned only by continuing as an employee of the Company or
an Affiliate at the will of the Company or such Affiliate, or satisfaction of
any other applicable terms and conditions contained in the Plan and this
Agreement, and not through the act of being hired, being granted the Performance
Stock Units or acquiring Shares hereunder.
9.    The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. Unless defined
herein, capitalized terms are as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found on the
Company’s HR intranet. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at Anthem, Inc., 120 Monument Circle, Indianapolis, Indiana 46204,
Attention: Corporate Secretary, Shareholder Services Department.
10.    Compliance with Laws and Regulations.
(a)    The Performance Stock Units and the obligation of the Company to deliver
Shares hereunder shall be subject in all respects to (i) all applicable Federal
and state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any national securities exchange or under any state or Federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.

5
Annotated Performance Stock Unit Award Agreement – 2015

--------------------------------------------------------------------------------




(b)    The Shares received upon the expiration of the applicable portion of the
Performance Period shall have been registered under the Securities Act of 1933
(“Securities Act”). If the Participant is an “affiliate” of the Company, as that
term is defined in Rule 144 under the Securities Act (“Rule 144”), the
Participant may not sell the Shares received except in compliance with Rule 144.
Certificates representing Shares issued to an “affiliate” of the Company may
bear a legend setting forth such restrictions on the disposition or transfer of
the Shares as the Company deems appropriate to comply with Federal and state
securities laws.
(c)    If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
shares acquired under this Agreement for the Participant’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.
11.    Code Section 409A Compliance. Except with respect to Participants who are
Retirement eligible or become Retirement eligible before the calendar year
containing the Vesting Date as shown on the Grant Notice, it is intended that
this Agreement meet the short-term deferral exception from Code Section 409A.
This Agreement and the Plan shall be administered in a manner consistent with
this intent and any provision that would cause the Agreement or Plan to fail to
satisfy this exception shall have no force and effect. Notwithstanding anything
contained herein to the contrary, Shares in respect of any Performance Stock
Units that (a) constitute “nonqualified deferred compensation” as defined in
Code Section 409A and (b) vest as a consequence of the Participant’s Termination
shall not be delivered until the date that the Participant incurs a “separation
from service” within the meaning of Code Section 409A (or, if the Participant is
a “specified employee” within the meaning of Code Section 409A and the
regulations promulgated thereunder, the date that is six months following the
date of such “separation from service” (or death, if earlier). In addition, each
amount to be paid or benefit to be provided to the Participant pursuant to this
Agreement that constitutes deferred compensation subject to Code Section 409A,
shall be construed as a separate identified payment for purposes of Code Section
409A.
12.    Notices. All notices by the Participant or the Participant’s assignees
shall be addressed to Anthem, Inc., 120 Monument Circle, Indianapolis, Indiana
46204, Attention: Stock Administration, or such other address as the Company may
from time to time specify. All notices to the Participant shall be addressed to
the Participant at the Participant’s address in the Company’s records.
13.    Other Plans. The Participant acknowledges that any income derived from
the Performance Stock Units shall not affect the Participant’s participation in,
or benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.
14.    Recoupment Policy for Incentive Compensation. The Company's Recoupment
Policy for Incentive Compensation, as may be amended from time to time, shall
apply to the Performance Stock Units, any Shares delivered hereunder and any
profits realized on the sale of such Shares to the extent that the Participant
is covered by such policy. If the Participant is covered by such policy, the
policy may apply to recoup Performance Stock Units awarded, any Shares delivered
hereunder or profits realized on the sale of such Shares either before, on or
after the date on which the Participant becomes subject to such policy.

6
Annotated Performance Stock Unit Award Agreement – 2015

--------------------------------------------------------------------------------




ANTHEM, INC.
By: ______________________________    
Printed: Lewis Hay III
Its: Chairman, Compensation Committee
Anthem, Inc. Board of Directors


I DO NOT accept this Performance Stock Unit Award:


Signature:    _________________________________

Printed Name:    _________________________________
    Date:_______________________________

7
Annotated Performance Stock Unit Award Agreement – 2015